
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 207
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2009
			Mr. Wilson of South
			 Carolina (for himself, Mr.
			 Conaway, Mr. Bartlett,
			 Mr. Inglis,
			 Mr. Coble,
			 Ms. Foxx, Mr. Calvert, Mrs.
			 Blackburn, Ms. Jenkins,
			 Mr. Lamborn,
			 Mr. Chaffetz,
			 Mr. Price of Georgia,
			 Mr. Rogers of Kentucky,
			 Mr. Gallegly,
			 Mr. Latta,
			 Mr. Culberson,
			 Mr. McClintock,
			 Mr. Burton of Indiana,
			 Mr. Young of Florida,
			 Mr. Wamp, Mr. Hoekstra, Mrs.
			 Myrick, and Mr. Wolf)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress
		  regarding the victory of the United States in The Cold War and the Fall of the
		  Berlin Wall.
	
	
		Whereas The Cold War was an enduring struggle between
			 totalitarian communism and democratic capitalism throughout the second half of
			 the 20th century;
		Whereas an estimated 24,000,000 members of the United
			 States Armed Forces served during The Cold War;
		Whereas 400,000,000 people were freed from the bondage of
			 communism during The Cold War in the countries then known as the Soviet Union,
			 East Germany, Poland, Hungary, Czechoslovakia, Romania, and Bulgaria;
		Whereas 139,000,000 people were freed from the bondage of
			 communism during The Cold War in the former Soviet Republics, in countries now
			 known as Armenia, Azerbaijan, Belarus, Estonia, Georgia, Kazakhstan,
			 Krygyzstan, Latvia, Lithuania, Moldova, Tajikistan, Turkmenistan, Ukraine, and
			 Uzbekistan;
		Whereas the events surrounding the Fall of the Berlin Wall
			 and the end of The Cold War ignited the political transition to democracy in
			 Yugoslavia, Albania, Mongolia, Thailand, Cambodia, Mozambique, Benin, Ethiopia,
			 Angola, and the Congo;
		Whereas the victory of the United States in The Cold War
			 signifies freedom and security and opportunity for the formerly oppressed, and
			 will continue to do so for decades to come;
		Whereas the Fall of the Berlin Wall, one of the most
			 significant events of the 20th century, symbolized the triumph of democratic
			 capitalism over totalitarian communism; and
		Whereas, November 9, 2009, will mark the 20th anniversary
			 of this historic event: Now, therefore, be it
		
	
		That it is the sense of the Congress that
			 the Nation should celebrate the victory of the United States in The Cold War
			 and the 20th anniversary of the Fall of the Berlin Wall by—
			(1)promoting
			 education about The Cold War and its historical significance;
			(2)celebrating peace,
			 freedom, and the principles of democratic government;
			(3)honoring and
			 reflecting upon the role of the United States in the international struggle for
			 individual human rights and the evolution of the free enterprise system;
			 and
			(4)recognizing the
			 veterans who served during The Cold War.
			
